I am unable to agree with the majority opinion, based as it is upon the theory that an agreement signed without negligence, under the belief that it is an instrument of a different character than a contract, is void. And, where a paper or writing does not have the appearance of a contract, to put the signer upon notice that his action will have consequences of an obligatory character, the presumption that the signer knew of rules contained therein cannot stand in the face of testimony that no notice was brought home to the signer of such condition contained therein.
Supporting this theory the opinion cites and relies upon the rule as to interpretation of contracts contained in 12 Am. Jur. § 136, p. 631, and 13 C.J. § 77, stating the general rule that:
"An offeree is not bound by the unknown terms of a document by his acceptance of the same without objection, where the document delivered to him purports to be, and would by a reasonable man be understood to be, merely a cheek or voucher, and not a contract, as in the case of a baggage receipt or check, an ordinary railroad ticket, and other receipts and papers of a similar character." But see 12 Am. Jur. § 137, P. 628.
While holding that the writing in question here is not a contract, but only a questionnaire, having no purpose except to apprise defendants of plaintiff's qualifications, the majority opinion attempts to apply the usual rules of construction of contracts to the instrument in order to uphold the judgment.
If the parties had no written contract, the problem then becomes one of determining the basis of the contract of employment under which the plaintiff worked for defendants. The undisputed evidence shows plaintiff filed her application for employment with defendants. The offer was not made by the defendants. Plaintiff offered her services to the defendants on certain conditions, in return for their promise to pay her for her labor. The application set forth plaintiff's qualifications, previous experience, salary expected, and further provided:
"Applicant agrees that after he becomes employed he will give forty-eight hours notice of his intent to leave employment or forfeit two days pay. Applicant also agrees to return all linens furnished or rented to him by Bordens or the linen supply company or to pay for them."
The promise to give notice of her intention to quit work was a condition defendants had the right to require from any person applying for work, and was as much a part of plaintiff's offer of her services as that part of her offer asserting her qualifications as a chef. When plaintiff signed and filed the application she offered her services upon certain conditions, and the condition was certainly not a requirement of the type not expected to be contained in an application. When defendants accepted plaintiff's offer by advising her to come to work, the parties entered into their contract, based upon all the conditions asserted in the application. There was nothing left to be implied. Plaintiff had agreed to accept employment under enumerated conditions, and defendants *Page 114 
employed her upon that basis. At that time their respective rights and liabilities became fixed.
An offer is defined (17 C.J.S. § 36) as "the signification by one person to another of his willingness to enter into a contract with him on the terms specified in the offer, a statement by the offerer of what he will give in return for some promise or act of the offeree. Casual consideration of the record reveals that the offer was made by the plaintiff, and this offer contained the provision now complained of by plaintiff.
The majority opinion ignores the fact that these parties entered into their contract at the time defendants actually hired plaintiff, and assert that the paper containing the provision was an application only. However, the opinion immediately applies to the writing certain rules as to interpretation of contracts — principally the rule that a party is not bound by provisions of a contract of which he had no knowledge, or which he chooses to testify were not brought to his attention, and this in the face of the fact that the very provision in question was contained as a part of the plaintiff's written offer to accept employment, just as fully as the salary requirement entered therein by plaintiff, or that portion stating her qualifications for certain work.
The rule announced by the majority opinion simply makes the law the protector of one who, after entering a binding business arrangement, wishes to avoid that portion of his agreement which has become burdensome. This by permitting him to say that the terms set forth in the offer he made should not be binding simply because a part of his own offer was a condition required of anyone who applied for employment, although contained in his offer and not such a requirement as a party would not expect to find in, or to be considered foreign to a contract of employment.
To permit a contracting party to deny and avoid that portion of an agreement unsatisfactory to him, solely upon the ground that he was not expressly advised of such requirement, when same was contained in his own signed application which was the basis of his offer, simply provides a new rule for interpretation of contracts which further liberalizes the opportunities for evading the solemn agreements the law is said to favor. In view of the rule announced by the majority opinion, I respectfully dissent.
I am authorized to announce that HURST, V.C.J., and RILEY, J., concur herein.